DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 2-4 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeda et al. (US20170310203, “Takeda”).
Re claim 2, Takeda discloses a vibration generator, comprising: 
a housing 5 (figs 1a-2b, para [0050]); 
a vibrating body 4 accommodated in the housing 5 (figs 1a-2b, para [0049] & [0051]); 
an elastic support 7 supporting the vibrating body 4 (figs 1a-2b, para [0049] & [0052]) such that the vibrating body 4 can vibrate along a first direction L2 (figs 1a-2b, para [0068]) and a second direction L3 (figs 1a-2b, para [0069]) intersecting each other (figs 1a-2b); and 
a magnetic drive (figs 1a-2b, para [0054], includes 10 & 20) configured to drive the vibrating body 4 along the first direction L2 and the second direction L3 using a magnetic force (para [0054]), 
wherein the magnetic drive includes a plurality of first magnetic field generators 12, 22 (figs 1b-4, para [0054]) disposed side by side at a predetermined interval on the vibrating body 4 in the first direction L2 or the second direction L3 (figs 1b, 2a & 4, two coils 12 side by side in L2 direction & coils 22 are side by side in L3 direction), and 
a plurality of second magnetic field generators 11, 21 (figs 1b-4, para [0054]) disposed on positions facing both ends of each of the plurality of first magnetic field generators 11, 21 in the housing 5 (figs 1b & 2a-4, magnets 11 face both ends in the L1 direction of the coils 12 & magnets 21 face both ends of coils 22 in the L1 direction)  and wherein the vibrating body 4 includes a weight 46, 47 between the plurality of first 
Re claim 3, Takeda discloses claim 2 as discussed above and further discloses  the vibrating body 4 further includes a holding member 41 that holds an end of each of the plurality of first magnetic field generators 12, 22 (figs 1b-2b & 4, para [0051]-[0052], 41 holds all of the coils 12, 22 which includes ends) and an end of the weight 46, 47 at predetermined intervals from each other figs 1b-2b & 4, para [0051]).
Re claim 4, Takeda discloses claim 3 as discussed above and further discloses the elastic support 7 includes a fixing portion that fixes an end of each of the plurality of first magnetic field generators 12, 22 (figs 1c & 2b, para [0052], fixing portion of 7 surface of 7 contacting 41 & fixes 41 to 5; since 41 hold coils 12, 22, fixing portion of 7 fixes coils 12, 22, along w/ an end of the coils, to 5).
Re claim 7, Takeda discloses a vibration generator, comprising: 
a housing 5 (figs 1a-2b, para [0050]); 
a vibrating body 4 accommodated in the housing 5 (figs 1a-2b, para [0049] & [0051]); 
an elastic support 7 supporting the vibrating body 4 (figs 1a-2b, para [0049] & [0052]) such that the vibrating body 4 can vibrate along a first direction L2, L3 (figs 1a-2b, para [0068]-[0069], either L2 or L3); and 
a magnetic drive (figs 1a-2b, para [0054], either 10 & 20) configured to drive the vibrating body 4 along the first direction L2, L3 using a magnetic force (para [0054]), 
wherein the magnetic drive includes a plurality of coils 12, 22 (figs 1b-4, para [0054], either 12 or 22) disposed side by side at a predetermined interval on the 
a plurality of magnets 11, 21 (figs 1b-4, para [0054]) disposed on positions facing both ends of each of the plurality of coils 11, 21 in the housing 5 (figs 1b & 2a-4, magnets 11 face both ends in the L1 direction of the coils 12 & magnets 21 face both ends of coils 22 in the L1 direction), 
wherein each of the plurality of coils 12, 22 extends in a third direction intersecting the first direction (fig 4, coils 12 extend in direction L3 & coils 22 extend in the direction L2) and 
wherein the vibrating body 4 includes a weight 46, 47 between the plurality of coils 12, 22 (figs 1b, 2a-b & 4, para [0051], 46 & 47 are between coils 12, 22 as viewed in the L1 direction as seen in fig 4).
wherein a longitudinal direction of the housing is in the third direction (figs 1a & 4, 5 has square shape so has one longitudinal direction in the L2 direction & another longitudinal direction in the L3 direction; w/ respect to coils 12 longitudinal direction is L3 & w/ respect to coils 22 longitudinal direction is L3).
Re claim 8, Takeda discloses a vibration generator, comprising: 
a housing 5 (figs 1a-2b, para [0050]); 
a vibrating body 4 accommodated in the housing 5 (figs 1a-2b, para [0049] & [0051]); 
an elastic support 7 supporting the vibrating body 4 (figs 1a-2b, para [0049] & [0052]) such that the vibrating body 4 can vibrate along a first direction L2, L3 (figs 1a-2b, para [0068]-[0069], either L2 or L3); and 

wherein the magnetic drive includes a plurality of coils 12, 22 (figs 1b-4, para [0054], either 12 or 22) disposed side by side at a predetermined interval on the vibrating body 4 in the first direction L2, L3 (figs 1b, 2a & 4, two coils 12 side by side in L2 direction & coils 22 are side by side in L3 direction), and 
a plurality of magnets 11, 21 (figs 1b-4, para [0054]) disposed on positions facing both ends of each of the plurality of coils 11, 21 in the housing 5 (figs 1b & 2a-4, magnets 11 face both ends in the L1 direction of the coils 12 & magnets 21 face both ends of coils 22 in the L1 direction), 
wherein each of th4e plurality of coils 12, 22 extends in a third direction intersecting the first direction (fig 4, coils 12 extend in direction L3 & coils 22 extend in the direction L2) and 
wherein the vibrating body 4 includes a weight 46, 47 between the plurality of coils 12, 22 (figs 1b, 2a-b & 4, para [0051], 46 & 47 are between coils 12, 22 as viewed in the L1 direction as seen in fig 4).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Lee (WO2010021482, “Lee”).
Re claim 5, Takeda discloses claim 3 as discussed above and but is silent with respect to the holding member is configured to hold an end of a flexible print circuit connecting to a coil, the flexible print circuit supplying an electric current to the coil of each of the plurality of first magnetic field generators.
Lee discloses the holding member 31 (figs 33-36) is configured to hold an end of a flexible print circuit 720 connecting to a coil 40 (figs 33-36), the flexible print circuit 720 supplying an electric current to the coil 40 (figs 33-36, pg 11, lns 10-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the holding member of Takeda to hold an end of a flexible print circuit connecting to a coil, the flexible print circuit supplying an electric current to the coil of each of the plurality of first magnetic field generators, as disclosed by Lee for a coil, in order to provide flexible electrical connection for the coils, as taught by Lee (pg 11, lns 18-26).

Allowable Subject Matter
Claims 1, 6 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The main reason for allowing claim 1, and its dependent claims 6 and 9, is the inclusion of the limitations, inter alia, of: 
“A vibration generator (120, figs 2-3 below), comprising: 
a housing (110); 
a vibrating body (130) accommodated in the housing; 
an elastic support (140) supporting the vibrating body such that the vibrating body can vibrate along a first direction (X) and a second direction (Z) intersecting each other; and 
a magnetic drive (130a-b, 151-154) configured to drive the vibrating body along the first direction and the second direction using a magnetic force, 
wherein the magnetic drive includes a plurality of first magnetic field generators (130a-b) disposed side by side at a predetermined interval in the vibrating body in the first direction or the second direction, and a plurality of second magnetic field generators (151-154) disposed on positions facing both ends of each of the plurality of first magnetic field generators in the housing, and 
wherein a longitudinal direction (Y) of the housing is in a third direction (Y) intersecting the first direction and the second direction.”

    PNG
    media_image1.png
    497
    608
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    465
    576
    media_image2.png
    Greyscale


Takeda discloses the plurality of first magnetic field generators 12 and 22 are side by side in the first direction L2 and the second direction L3 (figs 2a-4), respectively, and disclose the longitudinal direction of the housing is both of the L2 and L3 directions, since the housing 5 is square (fig 1a). Because the longitudinal direction is L2 or L3, then Takeda does not disclose the longitudinal direction is the third direction intersecting the first direction L2 and the second direction L3.

    PNG
    media_image3.png
    258
    497
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    497
    515
    media_image4.png
    Greyscale

Li discloses the first direction is X and the second direction is Z (figs 3-4, pg 3, lns 50-58) the plurality of first magnetic field generators 50 are side by side in the first direction X (figs 3-4 & 6) and disclose the longitudinal direction of the housing (10 & 20) is in the Z direction (figs 1 & 3-4). Therefore Mao does not disclose the longitudinal direction Z is the third direction intersecting the first direction X and the second direction Z.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Li (CN106411092) appears to read on at least claims 2 and 8, since a portion of the mass block 40 (weight) is between the coils 50 (fig 6).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834